Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumert et al. US Patent Application Publication 2013/0241697 A1, hereinafter Baumert.
Referring to claim 1, Baumert discloses a method of provisioning a network device for use with a network using a handheld device (page 1 [0001], [0013], configuration device could be a handheld device), the method comprising: 
detecting, with a discovery tool, connection of one or more unprovisioned network devices, wherein the one or more unprovisioned network devices correspond to known devices on a list of known devices (page 1 [0015][0016], detecting a list of unprovisioned smart devices for user to select); 
prompting a user to adopt the one or more unprovisioned network devices (page 1 [0015], page 6 [0066] presenting the list of smart devices to user via the configuration device); 
receiving, from the user, a device site selection for a logical networking environment within which the one or more unprovisioned network devices is to operate (page 1 [0015], page 6 [0066], user selects a smart device to provision); 
receiving, from the user, cloud login information and organization information for the one or more unprovisioned network devices (page 1 [0014], cloud based smart devices requires cloud login information and organization information to allow access); and 
provisioning the one or more unprovisioned network devices to operate in the selected device site via a first wireless network based, at least in part, on the device site selection, the cloud login information, and the organization information (figure 1, page 1 [0015], page 6 [0066], user selects a smart device to provision).
Referring to claim 2, Baumert discloses the method of claim 1, further comprising displaying a list of device sites to the user, and receiving the device site selection is in response to displaying the list of device sites to the user (figure 1, page 1 [0015], page 6 [0066] presenting the list of smart devices to user via the configuration device); 
Referring to claim 3, Baumert discloses the method of claim 2, wherein the list of device sites is displayed on the handheld device (page 1 [0013] [0015], page 6 [0066] presenting the list of smart devices to user via the handheld device).
Referring to claim 4, Baumert discloses the method of claim 2, wherein the list of device sites is based on a determined geographic location of the network device (page 1 [0016], page 6 [0066] [0074], list of smart device is determined based on the nearby device based on geographical coordinates)
Referring to claim 5, Baumert discloses the method of claim 4, wherein the geographic location is determined by the handheld device (page 1 [0016], page 6 [0066]).
Referring to claim 6, Baumert discloses the method of claim 1, further comprising prompting the user to select the one or more unprovisioned network devices from a list of unprovisioned network devices, wherein the receiving of the device site selection from the user is in response to the prompting (page 6 [0066], presenting the smart devices to user for selection).
Referring to claim 7, Baumert discloses the method of claim 1, wherein detection of the one or more unprovisioned network devices is via an ad hoc network between the unprovisioned network device and the handheld device (figure 1).
Referring to claim 9, Baumert discloses the method of claim 1, further comprising: collecting GPS coordinates associated with network devices; and placing the network devices on a map based on the collected GPS coordinates (page 2 [0021], GPS).
Referring to claim 10, Baumert discloses the method of claim 1, wherein selection of the unprovisioned network device includes identifying the network device using a unique 
Referring to claim 11, Baumert discloses the method of claim 10, wherein the identifying includes capturing an optical code on the network device (page 1 [0017], scan barcode).
Referring to claim 12, Baumert discloses the method of claim 1, wherein the provisioning includes providing a secret string to the unprovisioned network device to establish a trusted session with the unprovisioned network device, the secret string associated with a network address for the unprovisioned network device (page 1 [0014][0016], trusted session with secret string is required for secure network connection).
Referring to claims 13-16, 18-20, the claims encompass the same scope of the invention as that of the claims 1-7, 9-12.   Therefore, claims 13-16, 18-20 are rejected on the same ground as the claims 1-7, 9-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
January 16, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447